ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 04/27/2022 is acknowledged.  Claims 1, 17, and 19 have been amended.  Claim 16 has been cancelled.  New claims 21-22 have been added.  Claims 1-15 and 17-22 are pending in the application, of which claims 2-6 and 9-13 are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sonny Choi on 05/12/2022.

The claims have been amended as follows:

1. 	(Currently Amended) A scroll compressor comprising: 
a main body; 
a cover configured to divide an inside of the main body into a low pressure section and a high pressure section; 
a fixed scroll disposed in the low pressure section and including a first discharge port; 
an orbiting scroll configured to rotate with respect to the fixed scroll;
a compression chamber formed by the fixed scroll and the orbiting scroll to compress refrigerant therein; 
a discharge guide disposed between the fixed scroll and the cover, the discharge guide including a second discharge port and [[to]] selectively communicating the second discharge port with the first discharge port to discharge the compressed refrigerant in the compression chamber to the cover; 
a back pressure actuator disposed to surround an outer circumferential surface of the discharge guide to form a back pressure chamber together with the discharge guide and configured to move in a direction toward the cover with respect to the discharge guide to selectively connect the second discharge port with the high pressure section; and 
a sealer disposed between the back pressure actuator and the discharge guide, and configured to selectively open or close a gap between the back pressure actuator and the discharge guide, the sealer including a seal having a refrigerant flow path and an O-ring coupled to an outer circumferential surface of the seal to selectively open or close the refrigerant flow path.

2-6. 	(Cancelled)

9-13. 	(Cancelled)

15. 	(Cancelled)

21. 	(Currently Amended) The scroll compressor as claimed in claim 1, wherein the fixed scroll comprises: a bypass flow path formed in the fixed scroll and connecting the compression chamber to the second discharge port; and a bypass valve configured to selectively open or close the bypass flow path.

Reasons for Allowance
Claims 1, 7-8, 14, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including “a sealer disposed between the back pressure actuator and the discharge guide, and configured to selectively open or close a gap between the back pressure actuator and the discharge guide, the sealer including a seal having a refrigerant flow path and an O-ring coupled to an outer circumferential surface of the seal to selectively open or close the refrigerant flow path” is not disclosed or rendered obvious over the art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        05/12/2022


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, May 18, 2022